Citation Nr: 1632579	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sun sensitivity to include as due to exposure to herbicides.

2.  Entitlement to service connection for constipation to include as due to exposure to herbicides.

3.  Entitlement to service connection for an enlarged prostate to include as due to exposure to herbicides.

4.  Entitlement to service connection for a thyroid condition to include as due to exposure to herbicides.

5.  Entitlement to service connection for diabetes mellitus type II to include as due to exposure to herbicides.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

8.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1972 with confirmed service in the Republic of Vietnam.  The Veteran also had additional service with the National Guard.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A September 2014 rating decision granted service connection for posttraumatic stress disorder.  That rating represents a full grant of the benefit sought with respect to that claim.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for sun sensitivity, constipation, enlarged prostate, thyroid condition, and erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of diabetes mellitus type II.  

2.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.

3.  For the period on appeal, the Veteran's bilateral hearing loss is best represented by VA audiological examinations that show a compensable rating is not warranted.

4.  The Veteran's difficulty hearing does not warrant referral for extraschedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  There criteria for rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code (DC) 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a December 2009 and March 2010 correspondences, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examination with regards to his claims concerning diabetes mellitus, tinnitus, and bilateral hearing loss.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he has a diagnosis of diabetes mellitus type II which was caused by his active service to include due to herbicide exposure.  

The Board notes that the Veteran's service treatment records and service personnel records shows that he served in the Republic of Vietnam, therefore, exposure to herbicides is conceded.  

The claim turns on whether the Veteran has a current disability; that is whether he has had diabetes mellitus type II at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

A review of the Veteran's service treatment records show no reports or diagnosis of diabetes mellitus type II.  

Post service treatment records show that the Veteran was first assessed with diabetes mellitus in December 2009 with an A1c of 6.3 percent.

However, an October 2010 VA examination report shows that the Veteran reported that he had an impaired fasting blood sugar in October 2009.  The Veteran was told he had an impaired fasting blood sugar but no medications were started at that time.  The Veteran reported that he was never formally diagnosed with diabetes mellitus.  The examiner reported that after a review of the Veteran's claims file that there were no episodes of ketoacidosis or hypoglycemia.  No hospitalization or visits to a diabetic care provider in the last 12 months for hypoglycemia or ketoacidosis were noted.  The VA examiner noted that current laboratory results showed Hemoglobin A1c of 6.0 percent, an A1c in March 2010 of 6.1 percent, and an A1c of 6.3 percent in December 2009.  The examiner reported that these findings were all consistent with impaired fasting blood sugar and not type II diabetes mellitus.  Thus the examiner reported that the Veteran did not have a diagnosis of diabetes mellitus.

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus type II. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows no objective diagnosis or treatments in service or post service for diabetes mellitus type II.  The Board notes that while various VA treatment records show a diagnosis of diabetes, there has been no objective indications to confirm that diagnosis as it appears that diagnosis was based on the Veteran's reported medical history.  Moreover, when examined by VA in October 2010, the examiner indicated that there was no objective clinical evidence of diabetes mellitus type II but that there was indication that he had high fasting blood sugar and not diabetes mellitus. 

The Board finds that the October 2010 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent opinion documenting sufficient evidence to confirm a diagnosis of diabetes mellitus type II.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That opinion was based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a thorough clinical evaluation.  Neither the Veteran nor representative has presented or identified any contrary medical opinion that would support the claim for service connection for diabetes mellitus type II.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of a diagnosis of diabetes mellitus type II related to service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim is his own contentions and listings of diabetes mellitus in VA treatment records.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion the diagnosis of diabetes mellitus type II.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding diabetes mellitus are insufficient to establish a current diagnosis.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of diabetes mellitus in the absence of specialized training.  The notation of diabetes mellitus in VA treatment records do not contain supporting laboratory measurement for diagnosis as noted by the October 2010 VA examiner.  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran has requested an increased rating for his service-connected tinnitus disability.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  

A February 2010 VA examination report shows that the Veteran was assessed with tinnitus.  The Veteran reported that the tinnitus was not constant but was intermittent.  He reported symptoms occurring several times per day lasting seconds.  

A June 2012 VA examination report shows that the Veteran was diagnosed with tinnitus.  The examiner noted that the Veteran reported that tinnitus did not impact ordinary conditions of daily life, including the ability to work.  

A September 2014 VA examination report shows that the Veteran reported that tinnitus did not impact his ability to work but did prevent him from falling asleep.  

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2015).  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2015); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that referral for consideration of an extraschedular rating is not warranted as the evidence regarding the Veteran's tinnitus does not show such an exceptional disability picture that would render the available schedular rating inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not provided any evidence that his tinnitus is of such a degree that the 10 percent schedular disability rating is insufficient.  The evidence does not show frequent hospitalization or marked interference with employment as a result of tinnitus.  Therefore, the Board finds that the schedular rating is adequate and no referral is required for extraschedular consideration.  38 C.F.R. § 3.321(b) (2015).

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz .  To rate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2015).  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2015). When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VIa, whichever is higher.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A February 2010 VA audio examination report shows pure tone thresholds, in decibels, were as follows:




HERTZ

1000
2000
3000
4000
AVG
RIGHT
35
35
55
65
47.5
LEFT
30
55
60
65
52.5

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 86 percent in the left ear. 

A June 2012 VA audio examination report shows pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
40
35
55
60
48
LEFT
25
55
55
60
49

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The Veteran reported that at work he noted that it was sometimes hard to hear and understand instructions.

A September 2014 VA audio examination report shows pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
40
40
55
60
49
LEFT
30
55
55
60
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 82 percent in the left ear.  The Veteran reported that his heaing loss disability did not affect his work but did make it difficult to hear in all noise enviorments.  

The Board notes that the Veteran has been granted service connection for tinnitus, which is evaluated as 10 percent disabling.  The Veteran's service-connected bilateral hearing loss has been assigned an initial 0 percent (non-compensable) rating under the provisions of Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015). 

Analyzing the results of the February 2010 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 47.5 decibels in the right ear, 52.5 decibels of hearing loss in the left ear, together with hearing discrimination scores of 92 percent in the right ear and 86 percent in the left ear, results in Level I impairment in the right ear and Level II in the left ear under Table VI.  A Level I impairment in the right ear combined with Level II impairment in the left ear is not a compensable hearing loss. 

Analyzing the June 2012 VA audiometer findings with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 48 decibels in the right ear, and 49 decibels of hearing loss in the left ear, together with hearing discrimination scores of 84 percent in the right ear and 88 percent in the left ear, results in Level II in the right ear and Level II in the left ear under Table VI.  Level II impairment in the right ear and Level II impairment in the left ear are not compensable. 

Finally, analyzing the September 2014 VA audiometer findings with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 49 decibels in the right ear, and 50 decibels of hearing loss in the left ear, together with hearing discrimination scores of 89 percent in the right ear and 82 percent in the left ear, results in Level II in the right ear and Level IV in the left ear under Table VI.  Level II impairment in the right ear and Level IV impairment in the left ear are not compensable. 

At no time during the pendency period were each of the four hearing thresholds 55 decibels or greater, so no provision of 38 C.F.R. § 4.86, used to evaluate exceptional patterns of hearing impairment, is applicable.  38 C.F.R. § 4.86(a) (applicable where all pure tone threshold levels were 55 dB or higher at 1000, 2000, 3000 and 4000 Hz), 38 C.F.R. § 4.86(b) (applicable where the pure tone threshold is 70 dB or more at 2000 Hz). 

There is no indication that the speech discrimination test is not appropriate, and no examiner has certified that speech discrimination testing is not appropriate, so use of Table VI(A), used to evaluate hearing impairment based only on pure tone thresholds averages, is not applicable.  38 C.F.R. § 4.85 (2015). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than the initial noncompensable evaluation currently assigned, since each audiometric examination results in a noncompensable rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The audiometric results of each examination disclose that the Veteran's hearing loss is noncompensable under the schedular criteria.  The evidence is not in equipoise to warrant a higher evaluation.  38 U.S.C.A. § 5107(b) (2015). 

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular rating for service-connected bilateral hearing loss adequately considers the Veteran's disability.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Veteran has reported a difficulty hearing in sometimes at work.  The Board finds nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence also does not show frequent hospitalization or marked interference with employment.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).  In this case, the Board finds that the preponderance of the evidence is against the claim of entitlement of a compensable rating for bilateral hearing loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  A medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015). 

Certain diseases associated with herbicide exposure in service may also be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.30 (2015). 

Although sun sensitivity, constipation, enlarged prostate, a thyroid condition, and erectile dysfunction are not diseases identified under VA regulations as associated with herbicide exposure.  However, even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.

The Veteran seeks service connection for sun sensitivity, constipation, enlarged prostate, a thyroid condition, and erectile dysfunction, to include as secondary to herbicide exposure during service in the Republic of Vietnam.  The Board notes that the Veteran served in the Republic of Vietnam, therefore exposure to herbicides is conceded. 

While the Board acknowledges that the Veteran's diagnosed sun sensitivity, constipation, enlarged prostate, thyroid condition, and erectile dysfunction are not among the conditions for which service connection may be presumed based on herbicide exposure, he may still establish service connection by showing the condition was caused or casually related to herbicide exposure. 

With regards to the Veteran's claim of sun sensitivity, the Board notes that the Veteran's service treatment records do not show any reports, complaints, or treatments for sun sensitivity. 

A March 2010 VA treatment record shows that the Veteran was noted to have sun sensitivity.

VA must provide a medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, and evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that there is evidence of a current disability as shown by a current diagnosis of sensitivity.  The Veteran was exposed to herbicides during active service, and has not been provided an examination to determine if the condition is related to such exposure.  Thus, an examination is warranted to determine if there is a nexus between the Veteran's claimed sun sensitivity and service.

With regards to the Veteran's claim of constipation, the Board notes that the Veteran's service treatment records shows that he was diagnosed with hemorrhoids and a rectal cyst but do not show any reports, complaints, or treatments for constipation. 

A February 2010 VA examination report shows that the Veteran reported he first had constipation while in Vietnam in 1969 but never discussed it with medical personnel because he thought it was normal.  The Veteran reported that it took him 15-20 minutes to start defecating since 1969.  The Veteran reported the he did not have these symptoms prior to Vietnam.  The examiner reported that it was less likely than not that the Veteran's constipation was related to his hemorrhoids while in service as the service treatment records did not show constipation.  

The Board finds that  the examiner's rationale for the negative opinion regarding constipation relied solely on the lack of a diagnosis of constipation during service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Additionally, the Board notes that there was no opinion provided discussing whether the Veteran's constipation was related to his exposure to herbicides.  On remand, the Veteran must be provided a VA examination to determine whether the Veteran's diagnosed constipation is related to the Veteran's service to include exposure to herbicides.

With regards to the Veteran's claims for an enlarged prostate, thyroid condition, and erectile dysfunction, the Board notes that a review of the service treatment records shows no treatments or diagnosis of any of these conditions.  A review of the Veteran's post service treatment records does show that the Veteran has been diagnosed with an enlarged prostate, hypothyroidism, and erectile dysfunction.

To this date, the Veteran has not been provided a VA examination to determine if these conditions are related to service to include exposure to herbicides.  While these conditions are not on the list of presumptive diseases associated with herbicide exposure, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for opinions concerning the conditions of sun sensitivity, constipation, enlarged prostate, hypothyroidism, and erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner is asked to respond to the following and included complete rationales for all responses.

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sun sensitivity was incurred in active service to include exposure to herbicides during service?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's constipation was incurred in active service to include in service diagnosis of hemorrhoids and rectal cysts, as well as exposure to herbicides during service?

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's enlarged prostate was incurred in active service to include exposure to herbicides during service?

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was incurred in active service to include exposure to herbicides during service?

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


